Opinion and judgment of the Court:
The Court is unanimously of opinion, that the duties of Clerk of a Superior Court of haw, and of Counsel and attorney in the same Court, are incompatible with each other, and that they interfere so much one with the other, that there is danger lest they might not both be executed with impartiality and honesty, and therefore this Court doth decide, that, according to the Common Raw (b) of the land, the Clerk of a Superior Court ought not to be permitted to take the oaths prescribed by Raw for Counsel and Attornies, nor to practice as such in the Court of which he is Clerk.
This decision renders it unnecessary to «decide the second question.

 5 Bac. Abr. p. 204, tit. “ Offices,” &c. letter K; 4 Inst. 100.